Citation Nr: 1708431	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to total disability based on individual unemployability ("TDIU"), on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 through September 1964, with the United States Air Force. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2015 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal has previously been before the Board.  In a September 2012 remand order, the Board found the Veteran had raised a claim for entitlement to TDIU based upon his statements during a June 2010 VA examination.  Therefore, the claim was remanded to the AOJ for further development and consideration.  Thereafter, the AOJ issued a February 2015 Rating Decision, which denied the Veteran's entitlement to TDIU on an extra-schedular basis.  The Veteran appealed this denial.  In March 2016, the Board once again remanded the appeal to the RO to allow for a VA medical examination and opinion as to whether the Veteran's service connected disabilities prevent him from gaining substantially gainful employment.  Such development was completed, and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Decision Review Officer hearing in February 2009.  Thereafter, in August 2009, the Veteran testified before an Acting Veteran's Law Judge who subsequently left the Board.  Transcripts of both hearings have been reviewed and associated with the Veteran's claims file.  

In June 2012, the Veteran was notified of this departure and offered the opportunity for a new hearing before a Veteran's Law Judge who would decide his appeal.  The letter specified that a response as to whether a new hearing was desired was required within 30 days.  However, the evidentiary record contains no response from the Veteran and therefore no new hearing was scheduled.  38 C.F.R. § 20.707.

A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total disability may or may not be permanent.  Id.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are rated as follows: traumatic arthritis of the left knee, with history of medial meniscectomy, rated as 10 percent disabling, left knee instability, rated as 10 percent disabling, status post chip fracture to the left elbow, rated as 10 percent disabling, and residuals of right hernia, rated as non-compensable.  The Veteran's combined disability rating is 30 percent.  Consequently, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would justify a TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns.  In fact, the Court has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  It is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, in the present case, there is plausible evidence of record that suggests the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In particular, the evidence of records shows that the Veteran is 73 years of age.  He is a high-school graduate and has obtained certification for welding, electrical, and maintenance.  The Veteran previously worked as a facilities manager at a Head Start School Program, before retiring in 2007.  Notably, the Veteran reported he retired from work in 2007 because of pain and functional limitations within his left knee and left elbow.  

As to the plausible evidence of unemployability, the Board finds the objective medical evidence of record suggests the Veteran may be unemployable.  Specifically, during the April 2016 VA examination, the examiner concluded the Veteran's left knee disability "would impair" him from performing occupational tasks such as getting down on the left knee, walking, standing, sitting, and bending.  The examiner further concluded the Veteran "could" have further limitation in range of motion of the left knee and "potentially" have an increase in pain, with greater resulting limitation, during a normal working day.  The Board additionally notes an earlier June 2010 VA examination found the Veteran's left knee disability would "more likely than not" make him unable to perform the duties of his job as a facilities manager.  The June 2010 VA examiner further reported the Veteran experiences "increase[d] functional impairment as a result of pain" and swelling in his left knee.  

While these VA examiner's statements do not preclude the possibility of any employment, they do show that the Veteran's service connected disabilities, particularly his left knee disability, significantly impairs his employability.  Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16 (b).

In light of this evidence, the Board finds the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted.

Furthermore, in addition to the referral, the Board finds a remand is required as the Veteran reported he received recent medical treatment for his left knee disability.  Specifically, during his April 2016 VA examination, the Veteran stated he received regular medications for his knee pain and that he sought an orthopedic consultation.  However, the Veteran's claims file does not contain any updated treatment records for either his left knee or left elbow disabilities.  As such, a remand is required to obtain any recent private or VA medical treatment records. 
 
Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should obtain any updated treatment records from the Jackson VMAC, and any other VA or private medical facilities which the Veteran has sought treatment from for his left knee, left elbow, and right hernia disabilities.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.  The AOJ should also contact the Veteran to obtain updated medical release waivers for any private treatment he may have had. 

2.  After any additional records are associated with the claims file, the AOJ is directed to submit the issue of entitlement to TDIU, on an extraschedular basis, to the Director of Compensation Service.  An extra schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  All of the Veteran's service-connected disabilities should be considered (i.e., his left knee disability, the left elbow disability, and the hernia).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16 (b). 

In rendering the above opinion, the Director of Compensation Service is asked to consider and address the following plausible evidence of unemployability due to the Veteran's service-connected disabilities:

(1) The Veteran's statements to the June 2010 and April 2016 VA examiners regarding frequency of flare-ups of his left knee and left elbow symptoms and the resulting limitations; 

(2) The opinion of the June 2010 VA examiner, specifically that the Veteran would have "significant" problems performing work related activities requiring any more than very short periods of weight bearing;

(3)  The opinion of the April 2016 VA examiner who concluded the Veteran is limited in his ability to walk, stand, bend, reach, and kneel. 

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for entitlement to TDIU on an extraschedular basis.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




